Citation Nr: 1817839	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-10 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1969.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In September 2015, the Veteran and his spouse testified during a Board hearing in Seattle, Washington.  A transcript is included in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In a February 2018 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to service connection for right ear hearing loss have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

A claim for service connection for bilateral hearing loss and tinnitus was denied in a November 1987 rating decision.  Thus, when the Veteran claimed left ear hearing loss and tinnitus in May 2011, it was construed as a claim to reopen the previously denied bilateral hearing loss claim.  In a December 2015 decision, the Board reopened the claims and remanded with instruction to obtain relevant records provide another VA examination.  After the completion of this development, service connection for left ear hearing loss and tinnitus was granted in an April 2016 rating decision.  A supplemental statement of the case for the remaining issue of right ear hearing loss was also issued. 

The Veterans Law Judge who conducted the Veteran's September 2015 is no longer employed by the Board.  As such, via a January 2018 letter, the Veteran was offered the opportunity to testify at a second Board hearing.  In a February 2018 reply to this letter, the Veteran indicated that because service connection for left ear hearing loss and tinnitus had been granted, nothing further was necessary.  The Board therefore finds that the Veteran withdrew his appeal prior to the promulgation of a decision.  As to the issue of entitlement to service connection for right ear hearing loss there remain no allegations of errors of fact or law for appellate consideration.  The Board thus does not have jurisdiction to review this claim and it is dismissed.


ORDER

The appeal on the issue of entitlement to service connection for right ear hearing loss has been withdrawn and is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


